DETAILED ACTION
Status of Claims
1. 	This action is in response to Applicant’s Request for Reconsideration dated 09/11/2020.
2.	Claims 1 and 5-15 are currently pending.
3.	Claims 7-8, 10, and 14-15 have been withdrawn.
4.	Claims 1, 5-6, 9, and 11 have been amended.
5.	Claims 2-4 have been cancelled.

Claim Rejections - 35 USC § 103
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

8.	Claims 1, 5-6, 9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki (US 2010/0175831) in view of Sawada et al (US 2011/0240222) and Ye et al (US 6,178,920).
Regarding claim 1:
	Sasaki teaches an antenna unit (high frequency antenna, 13) for inductively coupled plasma (generating an inductive electric field) [fig 1 & 0041-0042], comprising: an antenna (high frequency antenna, 13) disposed above a ceiling wall (metal window, 2) of a processing chamber (processing chamber, 4) of a plasma processing apparatus (plasma processing apparatus) and configured to generate an inductively coupled plasma (plasma by the inductive electric field) used in processing a substrate (target substrate, G) within the processing chamber (processing chamber, 4) [fig 1 & 0036, 0043-0044].
	Sasaki does not specifically teach the antenna includes planar sections which are parallel to the ceiling wall of the processing chamber and are configured to generate an induction electric field that contributes to generating the inductively coupled plasma, wherein the antenna includes a plurality of antenna segments arranged to constitute the planar sections, each of the plurality of antenna segments including a planar portion which forms a portion of the planar sections, wherein the planar sections are formed in a rectangular frame shape around a center portion of the antenna unit, wherein each of the plurality of antenna segments is constituted by winding an antenna line continuously in a direction perpendicular to the ceiling wall of the processing chamber in a longitudinal and annular pattern and forming a successive winding of the antenna line, 
	Sawada teaches an antenna (inductive coils, 70) includes planar sections (rectangular winding of 70) which are parallel (see fig 3) to the ceiling wall (60) of the processing chamber (processing container, 21) and are configured to generate an induction electric field (electric field, E2) that contributes to generating the inductively coupled plasma (plasma) [fig 3, 20 & 0044-0045, 0047], wherein the antenna (70) includes a plurality of antenna segments (see fig 20) arranged to constitute the planar sections (rectangular winding of 70) [fig 3, 20 & 0047, 0073-0074], each of the plurality of antenna segments (see fig 20) including a planar portion (bottom portion of rectangular winding of 70) which forms a portion of the planar sections (rectangular winding of 70), wherein the planar sections (rectangular winding of 70) are formed in a rectangular frame shape around a center portion of the antenna unit (see fig 3), wherein each of the plurality of antenna segments (see fig 20) is constituted by winding an antenna line (line of 70) continuously in a direction perpendicular to the ceiling wall (60) of the processing chamber (21) in a longitudinal and annular pattern and forming a successive winding of the antenna line (see fig 3), the plurality of antenna segments (see fig 20) constitutes a multi-divisional rectangular frame shaped antenna (see fig 20), 
Sasaki and Sawada are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the plurality of outer antenna segments of Sasaki with a multi-divisional rectangular shaped antenna, as in Sawada, to achieve high in-plane uniformity [Sawada – 0074].
Sasaki modified by Sawada does not specifically teach a core axis of the successive winding is aligned with a direction towards the center portion of the antenna unit.
Ye teaches a core axis of a successive winding (coil antennas, 300) is aligned with a direction towards the center portion of the antenna unit (faces the center of the chamber 200) [fig 2A-2B & col 7, lines 59-67].
Modified Sasaki and Ye are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify a core axis of the successive windings of modified Sasaki to be aligned with a direction towards a center of the antenna unit, as in 
Regarding claims 5-6:
	Modified Sasaki teaches one or more another rectangular frame shaped antenna (any one of the inductive coils, 70, depicted in fig 20) in addition to the multi-divisional rectangular frame shaped antenna (any other two of the inductive coils, 70, depicted in fig 20) [Sawada - fig 3, 20 & 0047, 0073-0074]; and at least one of the one or more another rectangular frame shaped antenna (any one of the inductive coils, 70, depicted in fig 20) is a single antenna in a spiral pattern (see fig 3) [Sawada - fig 3, 20 & 0047, 0073-0074].
Regarding claim 9:
	Modified Sasaki teaches a control unit (control unit, 50) configured to control a current (operating each component) to be flown to each of the plurality of antenna segments (each of the inductive coils 70) [Sasaki – 0050 & Sawada – fig 20 and 0047]. 
Regarding claim 11:
	Sasaki teaches an inductively coupled plasma processing apparatus (inductively coupled plasma processing apparatus) for performing an inductively coupled plasma processing on a substrate (glass substrate, G) [fig 1 & 0035], comprising: a processing vessel (main body, 1) [fig 1 & 0036]; a metal wall (metal window, 2) configured to partition (horizontally partitioned) the processing vessel (main body, 1) to form a processing chamber (processing chamber, 4) in which the substrate (G) is processed in the processing vessel (main body, 1), the metal wall (metal window, 2) constituting a ceiling wall of the processing chamber (forms a ceiling wall of the processing chamber 
Sasaki does not specifically teach the antenna includes planar sections which are parallel to the ceiling wall of the processing chamber and are configured to generate an induction electric field that contributes to generating the inductively coupled plasma, wherein the antenna includes a plurality of antenna segments arranged to constitute the planar sections, each of the plurality of antenna segments including a planar portion which forms a portion of the planar sections, wherein the planar sections are formed in a rectangular frame shape around a center portion of the antenna unit, wherein each of the plurality of antenna segments is constituted by winding an antenna line continuously in a direction perpendicular to the ceiling wall of the processing chamber in a longitudinal and annular pattern and forming a successive winding of the antenna line, wherein the plurality of antenna segments constitutes a multi-divisional rectangular frame shaped antenna, wherein a portion of the plurality of antenna segments is a plurality of corner elements, and the other portion of the plurality of antenna segments is 
	Sawada teaches an antenna (inductive coils, 70) includes planar sections (rectangular winding of 70) which are parallel (see fig 3) to the ceiling wall (60) of the processing chamber (processing container, 21) and are configured to generate an induction electric field (electric field, E2) that contributes to generating the inductively coupled plasma (plasma) [fig 3, 20 & 0044-0045, 0047], wherein the antenna (70) includes a plurality of antenna segments (see fig 20) arranged to constitute the planar sections (rectangular winding of 70) [fig 3, 20 & 0047, 0073-0074], each of the plurality of antenna segments (see fig 20) including a planar portion (bottom portion of rectangular winding of 70) which forms a portion of the planar sections (rectangular winding of 70), wherein the planar sections (rectangular winding of 70) are formed in a rectangular frame shape around a center portion of the antenna unit (see fig 3), wherein each of the plurality of antenna segments (see fig 20) is constituted by winding an antenna line (line of 70) continuously in a direction perpendicular to the ceiling wall (60) of the processing chamber (21) in a longitudinal and annular pattern and forming a successive winding of the antenna line (see fig 3), wherein the plurality of antenna segments (see fig 20) constitutes a multi-divisional rectangular frame shaped antenna (see fig 20), wherein a portion of the plurality of antenna segments (see fig 20) is a plurality of corner elements (70a), and the other portion of the plurality of antenna segments (see fig 20) is a plurality of side elements (70), and wherein the planar portion 
Sasaki and Sawada are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the plurality of outer antenna segments of Sasaki with a multi-divisional rectangular shaped antenna, as in Sawada, to achieve high in-plane uniformity [Sawada – 0074].
Sasaki modified by Sawada does not specifically teach a core axis of the successive winding is aligned with a direction towards the center portion of the antenna unit.
Ye teaches a core axis of a successive winding (coil antennas, 300) is aligned with a direction towards the center portion of the antenna unit (faces the center of the chamber 200) [fig 2A-2B & col 7, lines 59-67].
Modified Sasaki and Ye are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify a core axis of the successive windings of modified Sasaki to be aligned with a direction towards a center of the antenna unit, as in 
Regarding claims 12-13:
	Sasaki teaches the metal wall (metal window, 2) is made of aluminum (Al) or an alloy including Al (aluminum or alloy containing aluminum) [fig 1-2 & 0036]; and the metal wall (metal window, 2) is arranged in a grid pattern (metal window 2 is divided into the four metal windows) such that a plurality of division walls (supporting beam, 11) are insulated from each other (via insulators 6) [fig 2 & 0040].

Response to Arguments
9.	Applicant's arguments, see Remarks, filed 09/11/2020, with respect to the rejection of claim(s) 1, 5-6, 9, and 11-13 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that the rejection of record fails to teach features 1 and 2 (see pages 13-14 of the Remarks). Specifically, Ye does not teach “the planar sections are formed in a rectangular frame shape around a center portion of the antenna unit”. Features 1 and 2 are closely related to each other and Ye is unrelated to the rectangular frame shape and Sawada is unrelated to the configurations in feature 2 and “the core axis of the successive winding aligned with the direction towards the center portion of the antenna unit” in feature 1.
	Applicant further argues that Ye fails to teach or suggest “the antenna disposed above a ceiling wall of a processing chamber” (Feature 3). In Ye, the plasma is generated by electromagnetic field generated inside the winding. Therefore, claim 1 
	In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Sawada teaches all of the 
elements of Feature 1, Feature 2, and Feature 3 (see rejection of record above and fig 20) except for “the core axis of the successive winding aligned with the direction towards the center portion of the antenna unit”. However, Ye teaches this element. As set forth above, Ye teaches a core axis of a successive winding (coil antennas, 300) is aligned with a direction towards the center portion of the antenna unit (faces the center of the chamber 200) [fig 2A-2B & col 7, lines 59-67].
	Furthermore, examiner disagrees that it would not be obvious to modify Sasaki/Sawada with Ye because the antenna of Ye is disposed at a different location. The antenna of Ye is still an ICP antenna effective to generate a plasma. It would have been obvious to one skilled in the art at the time of the invention to modify a core axis of the successive windings of the multi-divisional rectangular frame shaped antenna of modified Sasaki to be aligned with a direction towards a center of the antenna unit, as in Ye, to tailor the plasma uniformity inside the chamber as desired [Ye – col 7, lines 42-52]. Specifically, changing the orientation of the windings allows for tailoring of the plasma uniformity. It is NOT necessary for the antenna to be disposed within the 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cuomo et al (US 5,280,154) teaches non-planar antenna segments [fig 3]. Nishio (US 2010/0175832) and Nishio (US 2011/0284167) teaches current flowing to a plurality of outer antenna segments [fig 3A and 3, respectively].
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718